U.S.

EXHIBIT 10.37

JAZZ PHARMACEUTICALS PLC

RESTRICTED STOCK UNIT GRANT NOTICE

(2007 EQUITY INCENTIVE PLAN)

Jazz Pharmaceuticals plc (the “Company”), pursuant to Section 6(b) of the
Company’s 2007 Equity Incentive Plan (the “Plan”), hereby awards to Participant
a Restricted Stock Unit Award covering the number of restricted stock units (the
“RSUs”) set forth below (the “Award”). This Award shall be evidenced by a
Restricted Stock Unit Award Agreement (the “Award Agreement”). This Award is
subject to all of the terms and conditions as set forth herein and in the
applicable Award Agreement and the Plan, each of which are attached hereto and
incorporated herein in their entirety.

 

Participant:

     

RSU#:

     

Date of Grant:

     

Vesting Commencement Date:

     

Number of RSUs:

     

Consideration:

 

  Participant’s Services

 

Vesting Schedule:   

[_____________________________________]

Issuance Schedule:   

One Ordinary Share will be issued for each RSU which vests at the time set forth
in Section 4 of the Award Agreement.

Special Tax    Withholding Right:   

x     You may direct the Company (i) to withhold, from Ordinary Shares otherwise
issuable in respect of the Award, a portion of those Ordinary Shares with an
aggregate fair market value (measured as of the delivery date) equal to the
amount of the applicable withholding taxes, and (ii) to make a cash payment
equal to such fair market value directly to the appropriate taxing authorities,
as provided in Section 11 of the Award Agreement.

  

¨     None

Additional Terms/Acknowledgements:     The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Award Agreement and the Plan. Participant further acknowledges that
as of the Date of Grant, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the Award and supersedes all prior oral and written
agreements on that subject, with the exception of: (i) any employment or
severance arrangement that would provide for vesting acceleration of the Award
upon the terms and conditions set forth therein and (ii) any compensation
recovery policy that is adopted by the Company or is otherwise required by
applicable law. By accepting this Award, Participant consents to receive Plan
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.



--------------------------------------------------------------------------------

U.S.

 

JAZZ PHARMACEUTICALS PLC     PARTICIPANT:

By:

            Signature       Signature

Title:

       

Date:

   

Date:

         

ATTACHMENTS:  Award Agreement, 2007 Equity Incentive Plan

 

1



--------------------------------------------------------------------------------

U.S.

JAZZ PHARMACEUTICALS PLC

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”) and in consideration of
your services, Jazz Pharmaceuticals plc (the “Company”) has awarded you a
Restricted Stock Unit Award (the “Award”) under its 2007 Equity Incentive Plan
(the “Plan”) for the number of restricted stock units (the “RSUs”) set forth in
the Grant Notice. Capitalized terms not explicitly defined in this Agreement
shall have the same meanings given to them in the Plan or the Grant Notice, as
applicable. Except as otherwise explicitly provided herein, in the event of any
conflict between the terms in this Agreement and the Plan, the terms of the Plan
shall control.

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.

1.        GRANT OF THE AWARD. This Award represents your right to be issued on a
future date the number of Ordinary Shares that is equal to the number of RSUs
indicated in the Grant Notice. As of the Date of Grant, the Company will credit
to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of RSUs subject to the Award. This Award was granted in
consideration of your services to the Company. Except as otherwise provided
herein, you will not be required to make any payment to the Company (other than
past and future services to the Company) with respect to your receipt of the
Award, the vesting of the RSUs or the delivery of the Ordinary Shares to be
issued in respect of the Award; provided, however, that to the extent that any
Ordinary Shares issued upon settlement of your Award are newly issued Ordinary
Shares, you must pay in cash or by check, bank draft or money order payable to
the Company an amount equal to the par value of such number of newly issued
Ordinary Shares (rounded up to the nearest whole cent).

2.         NUMBER OF RSUS AND ORDINARY SHARES.

(a)         The number of RSUs subject to your Award may be adjusted from time
to time for Capitalization Adjustments, as provided in the Plan.

(b)         Any additional RSUs that become subject to the Award pursuant to
this Section 2 shall be subject, in a manner determined by the Board, to the
same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other RSUs covered by your Award.

(c)         Notwithstanding the provisions of this Section 2, no fractional
Ordinary Shares or rights for fractional Ordinary Shares shall be created
pursuant to this Section 2. The Board shall, in its discretion, determine an
equivalent benefit for any fractional Ordinary Shares or fractional Ordinary
Shares that might be created by the adjustments referred to in this Section 2.



--------------------------------------------------------------------------------

3.         VESTING. Subject to Section 12 and the limitations contained herein,
your Award will vest, if at all, in accordance with the vesting schedule
provided in the Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service. Upon such termination of your Continuous
Service, the RSUs credited to the Account that were not vested on the date of
such termination will be forfeited at no cost to the Company and you will have
no further right, title or interest in such RSUs or the Ordinary Shares to be
issued in respect of such portion of the Award.

4.         DATE OF ISSUANCE.

(a)         To the extent your Award is exempt from application of Section 409A
of the Code and any state law of similar effect (collectively “Section 409A”),
the Company will deliver to you a number of Ordinary Shares equal to the number
of vested RSUs subject to your Award, including any additional RSUs received
pursuant to Section 2 above that relate to those vested RSUs on the applicable
vesting date(s). However, if a scheduled delivery date falls on a date that is
not a business day, such delivery date shall instead fall on the next following
business day. Notwithstanding the foregoing, in the event that (i) you are
subject to the Company’s Policy Regarding Stock Trading by Executive Officers,
Directors and Other Designated Employees (or any successor policy) (the
“Policy”), the Company’s Policy Against Trading on the Basis of Inside
Information, or you are otherwise prohibited from selling Ordinary Shares in the
open market and any Ordinary Shares covered by your Award are scheduled to be
delivered on a day (the “Original Distribution Date”) that does not occur during
an open “window period” applicable to you or a day on which you are permitted to
sell Ordinary Shares pursuant to a written plan that meets the requirements of
Rule 10b5-1 under the Exchange Act, as determined by the Company in accordance
with the Policy, or does not occur on a date when you are otherwise permitted to
sell Ordinary Shares in the open market, and (ii) the Company elects not to
satisfy its tax withholding obligations by withholding Ordinary Shares from your
distribution, then such Ordinary Shares shall not be delivered on such Original
Distribution Date and shall instead be delivered on the first business day of
the next occurring open “window period” applicable to you pursuant to the Policy
(regardless of whether you are still providing Continuous Service at such time)
or the next business day when you are not prohibited from selling Ordinary
Shares in the open market, but in no event later than the fifteenth (15th) day
of the third calendar month of the calendar year following the calendar year in
which the Ordinary Shares covered by the Award vest. Delivery of the Ordinary
Shares pursuant to the provisions of this Section 4(a) is intended to comply
with the requirements for the short-term deferral exemption available under
Treasury Regulations Section 1.409A-1(b)(4) and shall be construed and
administered in such manner. The form of such delivery of the Ordinary Shares
(e.g., a share certificate or electronic entry evidencing such Ordinary Shares)
shall be determined by the Company.

(b)         The provisions of this Section 4(b) are intended to apply to the
extent your Award is subject to Section 409A because of the terms of a severance
arrangement or other agreement between you and the Company, if any, that provide
for acceleration of vesting of your Award upon your termination of employment or
separation from service (as such term is defined in Section 409A(a)(2)(A)(i) of
the Code (and without regard to any alternative definition thereunder))
(“Separation from Service”) and such severance benefit does not satisfy the
requirements for an exemption from application of Section 409A provided under
Treasury



--------------------------------------------------------------------------------

Regulations Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance
Arrangement”). To the extent your Award is subject to and not exempt from
application of Section 409A due to application of a Non-Exempt Severance
Arrangement, the following provisions in this Section 4(b) shall supersede
anything to the contrary in Section 4(a).

   (i)         If your Award vests in the ordinary course during your Continuous
Service in accordance with the vesting schedule set forth in the Grant Notice,
without accelerating vesting under the terms of a Non-Exempt Severance
Arrangement, in no event will the Ordinary Shares be issued in respect of your
Award any later than the later of: (A) December 31st of the calendar year that
includes the applicable vesting date and (B) the 60th day that follows the
applicable vesting date.

   (ii)         If vesting of your Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were in effect as of the Date
of Grant of your Award and, therefore, are part of the terms of your Award as of
the Date of Grant, then the Ordinary Shares will be earlier issued in respect of
your Award upon your Separation from Service in accordance with the terms of the
Non-Exempt Severance Arrangement, but in no event later than the 60th day that
follows the date of your Separation from Service. However, if at the time the
Ordinary Shares would otherwise be issued you are subject to the distribution
limitations contained in Section 409A applicable to “specified employees,” as
defined in Section 409A(a)(2)(B)(i) of the Code, such Ordinary Shares shall not
be issued before the date that is six (6) months following the date of your
Separation from Service, or, if earlier, the date of your death that occurs
within such six (6) month period.

   (iii)         If vesting of your Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were not in effect as of the
date of grant of the Award and, therefore, are not a part of the terms of your
Award on the date of grant, then such acceleration of vesting of your Award
shall not accelerate the issuance date of the Ordinary Shares, but the Ordinary
Shares shall instead be issued on the same schedule as set forth in the Grant
Notice as if they had vested in the ordinary course during your Continuous
Service, notwithstanding the vesting acceleration of the Award. Such issuance
schedule is intended to satisfy the requirements of payment on a specified date
or pursuant to a fixed schedule, as provided under Treasury Regulations
Section 1.409A-3(a)(4).

(c)        If your Award is subject to and not exempt from Section 409A (a
“Non-Exempt Award”), then the provisions in this Section 4(c) shall apply and
supersede anything to the contrary that may be set forth in the Plan, the Grant
Notice or in any other section of this Agreement with respect to the permitted
treatment of your Non-Exempt Award:

   (i)         Any exercise by the Board of discretion to accelerate the vesting
of your Non-Exempt Award shall not result in any acceleration of the scheduled
issuance dates for the Ordinary Shares in respect of the Non-Exempt Award unless
earlier issuance of the Ordinary Shares upon the applicable vesting dates would
be in compliance with the requirements of Section 409A.



--------------------------------------------------------------------------------

   (ii)         The Company explicitly reserves the right to (A) earlier settle
your Non-Exempt Award to the extent permitted and in compliance with the
requirements of Section 409A, including pursuant to any of the exemptions
available in Treasury Regulations Section 1.409A-3(j)(4)(ix) and (B) provide
that you will receive a cash settlement equal to the Fair Market Value of the
Ordinary Shares that would otherwise be issued to you, if applicable and in
compliance with the requirements of Section 409A.

   (iii)         To the extent the terms of your Non-Exempt Award provide that
it will be settled upon a Change in Control or Corporate Transaction, to the
extent it is required for compliance with the requirements of Section 409A, the
Change in Control or Corporate Transaction event triggering settlement must also
constitute a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the Company’s assets,
Section 409A(a)(2)(A)(v) of the Code and Treasury Regulations
Section 1.409A-3(i)(5) (a “409A Change of Control”). To the extent the terms of
your Non-Exempt Award provide that it will be settled upon a termination of
employment or termination of Continuous Service, to the extent it is required
for compliance with the requirements of Section 409A, the termination event
triggering settlement must also constitute a Separation from Service. However,
if at the time the Ordinary Shares would otherwise be issued to you in
connection with your Separation from Service, you are subject to the
distribution limitations contained in Section 409A applicable to “specified
employees,” as defined in Section 409A(a)(2)(B)(i) of the Code, such Ordinary
Shares shall not be issued before the date that is six (6) months following the
date of your Separation from Service, or, if earlier, the date of your death
that occurs within such six (6) month period.

   (iv)         The provisions in this Agreement for delivery of the Ordinary
Shares in respect of the Non-Exempt Award are intended to comply with the
requirements of Section 409A so that the delivery of the Ordinary Shares to you
in respect of your Non-Exempt Award will not trigger the additional tax imposed
under Section 409A, and any ambiguities herein will be so interpreted.

5.         DIVIDENDS.    You shall receive no benefit or adjustment to your
Award with respect to any cash dividend, share dividend or other distribution
that does not result from a Capitalization Adjustment as provided in the Plan;
provided, however, that this sentence shall not apply with respect to any
Ordinary Shares that are delivered to you in connection with your Award after
such Ordinary Shares have been delivered to you.

6.         SECURITIES LAW COMPLIANCE.    You may not be issued any Ordinary
Shares in respect of your Award unless either (i) the Ordinary Shares are
registered under the Securities Act; or (ii) the Company has determined that
such issuance would be exempt from the registration requirements of the
Securities Act. Your Award also must comply with other applicable laws and
regulations governing the Award, and you will not receive such Ordinary Shares
if the Company determines that such receipt would not be in material compliance
with such laws and regulations.

7.         RESTRICTIVE LEGENDS.    The Ordinary Shares issued in respect of your
Award shall be endorsed with appropriate legends determined by the Company.



--------------------------------------------------------------------------------

8.         TRANSFER RESTRICTIONS. Your Award is not transferable, except by will
or by the laws of descent and distribution. In addition to any other limitation
on transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
Ordinary Shares subject to the Award until the Ordinary Shares are issued to you
in accordance with Section 4 of this Agreement. After the Ordinary Shares have
been issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such Ordinary Shares provided that any such
actions are in compliance with the provisions herein and applicable securities
laws. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to receive any
distribution of Ordinary Shares to which you were entitled at the time of your
death pursuant to this Agreement.

9.         AWARD NOT A SERVICE CONTRACT.

(a)         Your Continuous Service with the Company or an Affiliate is not for
any specified term and may be terminated by you or by the Company or an
Affiliate at any time, for any reason, with or without cause and with or without
notice. Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in Section 3 herein or the
issuance of the Ordinary Shares in respect of your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company of the right to terminate you at will and without regard to any
future vesting opportunity that you may have.

(b)         By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 3 is
earned only by providing Continuous Service at the will of the Company (not
through the act of being hired, being granted this Award or any other award or
benefit) and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”). You further
acknowledge and agree that such a reorganization could result in the termination
of your Continuous Service, or the termination of Affiliate status of your
employer and the loss of benefits available to you under this Agreement,
including but not limited to, the termination of the right to continue vesting
in the Award. You further acknowledge and agree that this Agreement, the Plan,
the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee or consultant for the term of this Agreement, for any
period, or at all, and shall not interfere in any way with your right or the
Company’s right to terminate your Continuous Service at any time, with or
without cause and with or without notice.



--------------------------------------------------------------------------------

10.       UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a
vested Award, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Ordinary Shares pursuant
to this Agreement. You shall not have voting or any other rights as a
shareholder of the Company with respect to the Ordinary Shares to be issued
pursuant to this Agreement until such Ordinary Shares are issued to you pursuant
to Section 4 of this Agreement. Upon such issuance, you will obtain full voting
and other rights as a shareholder of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

11.       WITHHOLDING OBLIGATIONS.

(a)         On or before the time you receive a distribution of the Ordinary
Shares subject to your Award, or at any time thereafter as requested by the
Company, you hereby authorize any required withholding from the Ordinary Shares
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with your Award (the “Withholding Taxes”). Additionally, the Company
may, in its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment;
(iii) permitting or requiring you to enter into a “same day sale” commitment
with a broker-dealer that is a member of the Financial Industry Regulatory
Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a portion of
the Ordinary Shares to be delivered in connection with your RSUs to satisfy the
Withholding Taxes and whereby the FINRA Dealer irrevocably commits to forward
the proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its Affiliates; or (iv) withholding Ordinary Shares from the Ordinary
Shares issued or otherwise issuable to you in connection with the Award with a
Fair Market Value (measured as of the date Ordinary Shares are issued to
pursuant to Section 4) equal to the amount of such Withholding Taxes; provided,
however, that the number of such Ordinary Shares so withheld shall not exceed
the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.

(b)         Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Ordinary Shares.

(c)         In the event the Company’s obligation to withhold arises prior to
the delivery to you of Ordinary Shares or it is determined after the delivery of
Ordinary Shares to you that the amount of the Company’s withholding obligation
was greater than the amount withheld by the Company, you agree to indemnify and
hold the Company harmless from any failure by the Company to withhold the proper
amount.

(d)         If specified in your Grant Notice, you may direct the Company to
withhold Ordinary Shares with a Fair Market Value (measured as of the date
Ordinary Shares are



--------------------------------------------------------------------------------

issued pursuant to Section 4) equal to the amount of such Withholding Taxes;
provided, however, that the number of such Ordinary Shares so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.

12.       CHANGE IN CONTROL.

(a)         If your Continuous Service terminates either within twelve
(12) months following or one (1) month prior to the effective date of a Change
in Control due to an Involuntary Termination Without Cause, the vesting of the
RSUs subject to this Award shall be accelerated in full. In order to give effect
to the intent of this provision, in the event of your Involuntary Termination
Without Cause, notwithstanding anything to the contrary set forth in the Plan or
Section 3 of this Agreement, in no event will any portion of this Award be
forfeited or terminate any earlier than one (1) month following such termination
date.

(b)         For purposes of this Agreement, “Involuntary Termination Without
Cause” means the involuntary termination of your Continuous Service for reasons
other than death, Disability, or Cause. Any determination by the Company that
your Continuous Service was terminated by reason of dismissal without Cause for
the purposes of this Agreement shall have no effect upon any determination of
the rights or obligations of you or the Company for any other purpose.

13.       PARACHUTE PAYMENTS.

(a)         If any payment or benefit you would receive from the Company or
otherwise in connection with a Change in Control or other similar transaction
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the manner that results in the greatest
economic benefit for you.

(b)         The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change in Control or similar transaction, the
Company shall appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The Company shall
bear



--------------------------------------------------------------------------------

all expenses with respect to the determinations by such independent registered
public accounting firm required to be made hereunder.

(c)         The independent registered public accounting firm engaged to make
the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and you within thirty
(30) calendar days after the date on which your right to a Payment is triggered
(if requested at that time by the Company or you) or such other time as
reasonably requested by the Company or you. Any good faith determinations of the
independent registered public accounting firm made hereunder shall be final,
binding and conclusive upon the Company and you.

14.       NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing (including electronically) and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.
Notwithstanding the foregoing, the Company may, in its sole discretion, decide
to deliver any documents related to participation in the Plan and this Award by
electronic means or to request your consent to participate in the Plan by
electronic means. By accepting this Award you consent to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

15.       HEADINGS. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.

16.       AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

17.       MISCELLANEOUS.

(a)         The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.



--------------------------------------------------------------------------------

(b)         You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

(c)         You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.

(d)         This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)         All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

18.       GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan.
Except as expressly provided in this Agreement, in the event of any conflict
between the provisions of your Award and those of the Plan, the provisions of
the Plan shall control. In addition, your Award (and any compensation paid or
Ordinary Shares issued under your Award) is subject to recoupment in accordance
with the Dodd–Frank Wall Street Reform and Consumer Protection Act and any
implementing regulations thereunder, any clawback policy adopted by the Company
and any compensation recovery policy otherwise required by applicable law.

19.       EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

20.       SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

21.       OTHER DOCUMENTS. You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting officers
and directors to sell Ordinary Shares only during certain “window” periods and
the Company’s insider trading policy, in effect from time to time.



--------------------------------------------------------------------------------

22.       NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation
to minimize the tax consequences to you of this Award and will not be liable to
you for any adverse tax consequences to you arising in connection with this
Award. You are hereby advised to consult with your own personal tax, financial
and/or legal advisors regarding the tax consequences of this Award and by
signing the Grant Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.

* * * * *

This Restricted Stock Unit Award Agreement will be deemed to be signed by you
upon the signing by you of the Restricted Stock Unit Grant Notice to which it is
attached.